                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


CAREY GOMEZ                                                                 CIVIL ACTION

VERSUS                                                                      NO. 18-4186

AARDVARK CONTRACTORS, INC. ET AL.                                           SECTION "L" (5)

                                       ORDER & REASONS

         Before the Court is Viking Pump, Inc.’s Motion for Summary Judgment to dismiss all

claims of Plaintiff and cross-claims of Defendants Huntington Ingalls Incorporated and Jefferson

Parish School Board against it. R. Doc. 255. Neither Plaintiff nor the two Defendants have timely

filed an opposition to this Motion. Accordingly, the Court now rules as follows.

   I.       RELEVANT BACKGROUND

         Plaintiff Cary Gomez filed this suit on March 7, 2018, alleging severe asbestos exposure

from a number of sources throughout his life. R. Doc. 1-2. Plaintiff claims he was exposed to

asbestos first as a consequence of his father’s employment at Avondale Shipyards in the 1960s,

and later as a result of Plaintiff’s work as a plumber for Aardvark Contractors, Inc. (“Aardvark”)

from 1988-2011. As a result of his repeated exposure to asbestos, Plaintiff was allegedly diagnosed

with malignant pleural mesothelioma. In his original Petition for Damages, Plaintiff sued, among

others, Defendants Huntington Ingalls Incorporated (“Avondale”), Jefferson Parish School Board

(“JPSB”), and Viking Pump, Inc. (“Viking Pump”). R. Doc. 1-2. In response to Plaintiff’s Petition,

Avondale and JPSB filed Answers, Affirmative Defenses, and Cross-Claims in which they named

all of the other defendants as cross-claim defendants, including Viking Pump. R. Docs. 17-1, 62.

   II.      PRESENT MOTION

         Viking Pump now files this Motion for Summary Judgment to dismiss all claims of


                                                1
Plaintiff and cross-claims of Avondale and JPSB against it. R. Doc. 255. Viking Pump contends

that under the applicable law, Plaintiffs, Avondale, and JPSB have the burden of proving the

essential legal elements of their claims with respect to Viking Pump, but have failed to do so. R.

Doc. 255 at 3. Specifically, Viking Pump argues that there is no evidence of any of the following:

(1) that Plaintiff or his father, Stanley Gomez, were exposed to harmful levels of asbestos from

products and/or equipment manufactured or sold by Viking Pump; (2) that any alleged exposure

occurred on a regular basis; (3) that the alleged exposure was for an extended period of time; (4)

that either Plaintiff or his father worked in close proximity to products and/or equipment made

and/or sold by Viking Pump that resulted in exposures to harmful levels of asbestos; and (5) that

any alleged exposure was a substantial causal factor in Plaintiff’s alleged mesothelioma. R. Doc.

254 at 2–3. Viking Pump thus asserts that because there are no issues of material fact, it is entitled

to summary judgment dismissing all claims and cross-claims against it. R. Doc. 254 at 3.

          Neither Plaintiff, Avondale, nor JPSB has timely filed an opposition to this Motion.

   III.      LAW AND ANALYSIS

          Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). When ruling on a motion

for summary judgment, a court may not resolve credibility issues or weigh evidence. See Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); Int’l

Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

          Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of [the



                                                  2
record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex,

477 U.S. at 322. “Rule 56(c) mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which the party will bear the burden

of proof at trial.” Id. The court must find “[a] factual dispute [to be] ‘genuine’ if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party [and a] fact [to be]

‘material’ if it might affect the outcome of the suit under the governing substantive law.” Beck v.

Somerset Techs., Inc., 882 F.2d 993, 996 (5th Cir. 1989) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). Moreover, the court must assess the evidence and “review the facts

drawing all inferences most favorable to the party opposing the motion.” Reid v. State Farm Mut.

Auto. Ins. Co., 784 F.2d 577, 578 (5th Cir. 1986). But “unsubstantiated assertions,” “conclusory

allegations,” and merely colorable factual bases are insufficient to defeat a motion for summary

judgment. See Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994); Anderson, 477 U.S. at 249–50.

       Moreover, pursuant to Louisiana Code of Civil Procedure Article 966 (D(1), a mover’s

burden on a motion for summary judgment “does not require [it] to negate all essential elements

of the adverse party’s claim . . . but rather to point out to the court the absence of factual support

for one or more elements essential to the adverse party’s claim.” La. C.C.P. Art. 966. Louisiana

law thus reflects the requirements to prevail on a motion for summary judgment under federal law.

       In this case, Viking Pump argues that Plaintiff’s claims, as well as Avondale and JPSB’s

cross-claims, are “based only upon mere allegations, speculation and possibility,” so Viking

Pump’s motion for summary judgment should be granted. R. Doc. 255-1 at 4. Specifically,

Plaintiff’s deposition in this case offered no testimony or evidence that he was exposed to any

asbestos fibers from products made or sold by Viking Pump. R. Doc. 255-1 at 5. Moreover,



                                                  3
Plaintiff’s father, Stanley, was previously deposed in another case and he did not offer any

testimony or evidence that he was exposed to asbestos fibers from products made or sold by Viking

Pump. R. Doc. 255-1 at 5. Additionally, other witnesses who were deposed in this lawsuit or other

asbestos lawsuits involving Avondale—including Tyrone Davis, a fact witness, Charles Bourg,

Sr., a former Avondale employee, and Burton Charles Elliot, Jr., another former Avondale

employee—did not identify Viking Pump as a maker or supplier of any asbestos-containing

products. R. Doc. 255-1 at 5–6.

         The Court concludes that no genuine issue of material fact exists regarding Viking Pump

manufacturing or selling asbestos-containing products and/or equipment that resulted in Plaintiff

and/or his father’s exposure to asbestos. Neither Plaintiff, Avondale, nor JPSB has filed an

opposition to this Motion explaining what genuine issues of material fact exist to defeat this motion

for summary judgment.

   IV.      CONCLUSION

         For the foregoing reasons,

         IT IS ORDERED that Defendant Viking Pump, Inc’s Motion for Summary Judgment, R.

Doc. 255, is hereby GRANTED. Plaintiff’s claims and Defendant Huntington Ingalls Incorporated

and Jefferson Parish School Board’s cross-claims against Viking Pump, Inc. are hereby

DISMISSED WITHOUT PREJUDICE.

         New Orleans, Louisiana, this 22nd day of January, 2020.



                                                      __________________________________
                                                      ELDON E. FALLON
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
